OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 26, 1980 and maintains an office in Niagara Falls. The Grievance Committee filed a petition charging respondent with two counts of professional misconduct arising from his false *194representations to a client concerning a settlement agreement and his neglect of legal matters. Respondent, in his answer, admits the allegations in the petition.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility, effective September 1, 1990:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4]) — engaging in conduct involving dishonesty, fraud, deceit or misrepresentation;
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]) — engaging in conduct that adversely reflects on his fitness to practice law;
DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3]) — neglecting a legal matter entrusted to him; and
DR 7-101 (A) (2) (22 NYCRR 1200.32 [a] [2]) — failing to carry out a contract of employment entered into with a client for professional services.
We have considered the matters in mitigation presented by respondent, including his previously unblemished record, his service to the community and the remorse that respondent has expressed for his misconduct. We conclude that respondent should be censured (see, Matter of Foley, 211 AD2d 97; Matter of Greenman, 201 AD2d 63; Matter of Foley, 194 AD2d 111).
Pine, J. P., Lawton, Balio, Davis and Boehm, JJ., concur.
Order of censure entered.